Citation Nr: 0533684	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-02 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2001 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  The June 2001 rating decision granted service 
connection for PTSD, at a disability rating of percent.  The 
veteran expressed disagreement with this initial rating; 
accordingly, the principles enumerated in Fenderson v. West, 
12 Vet. App. 119 (1999) with respect to "staged ratings" 
are for application with respect to this claim.  



FINDINGS OF FACT

1.  It is not shown that service-connected psychiatric 
symptomatology due to PTSD results in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships.

2.  In addition to PTSD, service connection is in effect for 
a scar on the 4th digit of the left hand and an ovoid scar on 
the distal left lower leg, both rated as noncompensable; the 
veteran's service connected disabilities combine to a rating 
of 50 percent. 

3.  The veteran reports having education through one year of 
high school with an occupational history of being self 
employed as a television repairman from 1973 to 1989; since 
selling his business in approximately 1991, his employment is 
limited to performing odd jobs on a part-time basis.  

4.  The weight of the evidence is against a conclusion that 
the veteran's service-connected disabilities are of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for (PTSD) are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130 Diagnostic 
Code (DC) 9411 (2005).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

In a July 2003 letter, the RO informed the veteran of the 
provisions of the VCAA.  
More specifically, this letter notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issues on appeal but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claims, as he was told to 
provide any additional evidence or information he had 
pertaining to his claim.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  

In addition, the RO issued a detailed May 2004 statement of 
the case (SOC) in which the veteran and his representative 
were advised of all the pertinent laws and regulations.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the veteran's claims, and that the May 2004 SOC issued by the 
RO clarified what evidence would be required to establish 
entitlement to an increased rating for PTSD.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the May 2004 SOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the July 2003 letter 
informing him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the May 2004 SOC.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this claim for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2005).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

With the above criteria in mind, the relevant evidence will 
be summarized.  As indicated in the Introduction to this 
decision, service connection for PTSD at a rating of 50 
percent was granted by a June 2001 rating decision.  
Pertinent evidence to the adjudicators at that time included 
reports from a June 2000 mental status work-up which 
reflected that the veteran owned a TV store for 16 years 
until 1991-1992 and had been unemployed since.  In the 
meantime, he has performed "odds and ends" jobs.  He was 
divorced in 1976 and currently lived with his girlfriend for 
the past 4 years, who was described as independently wealthy.  
He exhibited a full range of affect and no suicidal or 
homicidal ideas or psychotic symptoms.  Diagnoses included 
alcohol dependence and rule out PTSD.  The GAF scale was 65-
70 and the veteran was not interested in alcohol treatment or 
psychotherapy.  

A March 2001 VA psychiatric examination resulted in a 
diagnosis to include PTSD.  It was reported that the veteran 
served in the Republic of Vietnam with the United States 
Marines Corps, and had problems coping with memories of that 
service during the examination.  Reported symptoms included 
recurrent thoughts of combat, nightmares, decreased sleep, 
angry outburst, difficulties with concentration, and 
avoidance of things and situations that reminded him of 
Vietnam.  The Global Assessment of Functioning (GAF) score 
following the examination was 50.  Specific findings from 
this examination included a tense affect and intact insight 
and judgment.  The veteran's mood was described as "okay," 
and the veteran's speech was normal in rate, tone and volume.  
He denied suicidal or homicidal ideation and auditory, visual 
or tactile hallucinations.  He denied any symptoms or signs 
of psychosis or mania.  

Other evidence of record includes reports from an October 
2000 evaluation at a VA mental health clinic that indicated 
the veteran had been unemployed since approximately 1991 when 
he sold his television store, although it was reported he did 
some odd jobs associated with his girlfriend's rental 
properties.  The person who completed this report indicated 
the veteran had never received any substantial treatment for 
PTSD.  A private psychiatrist in April 2000 indicated he had 
seen the veteran in 1996 for complaints of anxiety, 
nightmares and psychophysicological symptoms, which he 
concluded were symptoms for PTSD.   

The most recent pertinent clinical evidence is contained in 
reports from an October 2003 VA examination.  The veteran 
indicated that while he had been provided medication for 
PTSD, it made him groggy, so it was discontinued.  The 
veteran reported having nightmares, flashbacks and insomnia, 
indicating that he sleeps about 5 hours a night.  He reported 
that he often kicks and shakes at night.  It was again 
indicated that his work was limited to odd jobs around the 
house and on his friend's rental properties.  The veteran 
stated that due to his PTSD, he is unable to concentrate.  He 
also stated that he used to have trouble with his temper, but 
that this was now less of a problem.  Upon mental status 
examination, the veteran was alert and cooperative.  Affect 
was restricted and the mood was anxious and depressed.  
Speech was normal and the veteran made fair eye contact.  His 
thought process was logical and relevant and insight and 
judgement were intact.  Recent, intermediate and remote 
memory were intact as was attention and concentration.  
Thought content was without psychotic features or homicidal 
or suicidal ideation.  There was no psychomotor retardation 
or agitation.  Following the examination, the diagnoses 
included PTSD, and the GAF score was 57.  The examiner noted 
that the veteran had a long history of PTSD and that he has 
been functioning marginally occupationally and socially and 
been unable to obtain treatment in a consistent manner.  

The Board acknowledges that on examination in March 2001, the 
veteran was assigned a GAF of 50, which is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  The representative has pointed 
out that the veteran was denied participation in the 
vocational rehabilitation program due to medical disability.  
The Board, notes however, that GAF scores in June 2000 and 
October 2003 include GAF scores of 65-70 and 57, 
respectively.  These scores represent mild to moderate 
symptoms.  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994), discussed in Carpenter v. Brown 
8 Vet.App. 240, 242 (1995).  
 
Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the medical evidence, while 
demonstrating some limitations caused by the veteran's PTSD 
as reflected by his GAF scores, does not demonstrate suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  In this regard, the examiners who 
completed the examinations discussed above, in listing the 
symptomatology of PTSD demonstrated by the veteran, did not 
describe the symptomatology required for a 70 percent rating 
for PTSD, as listed above.  The criteria for the desired 
increased rating are quite specific, and the medical evidence 
of record simply does not reveal that these specific 
criteria, in substance, have been met.  As such, the fact, as 
contended by the veteran, that he was denied VA vocational 
rehabilitation (see August 2001 denial letter) does not by 
itself warrant increased compensation, as this fact does not 
otherwise suggest that the specific criteria for an increased 
rating are met.  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
50 percent rating since the grant of service connection.  The 
Board on review concurs with that rating.  The logic set 
forth above, in determining that an increased rating is not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, an increased rating is not warranted for any portion of 
the time period in question.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter, if 
warranted, for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected PTSD is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The veteran has asserted a much more debilitating condition 
due to his PTSD than was demonstrated by the evidence cited 
above, and the Board fully respects the veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above, in particular the 
most recent VA examination reports.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco v. 
Brown, 7 Vet. App. at 55 (1994). 
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim must be denied.  
Gilbert, supra.

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

B. TDIU 

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

The United States Court of Appeals for Veterans Claims has 
stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither [the] appellant's non-
service-connected disabilities nor his advancing 
age may be considered. See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine 
whether there are circumstances in this case 
apart from the non-service-connected conditions 
and advancing age which would justify a total 
disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a 
different position than other veterans with [the 
same] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

With the above criteria in mind, the relevant facts will be 
summarized.  The service-connected disabilities include, in 
addition to PTSD as discussed in the decision above, two skin 
disabilities; namely, a scar on the 4th digit of the left 
hand (rated under DC 7805) and an ovoid scar on the distal 
left lower leg (rated under DC 7806-7805).  Both disabilities 
are rated noncompensable.  Thus, as the combined service 
connected rating is not 70 percent or more, the veteran does 
not meet the "schedular" criteria for a TDIU.  

The service-connected skin disabilities are not shown to be 
particularly disabling.  The scar on the left hand was noted 
on the service discharge examination, but it was asymptomatic 
at that time and there has been no recent treatment to 
suggest a change in its status.  A December 2003 VA 
outpatient treatment report notes that the left foot scar is 
satisfactorily treated with a foot pad.  It would not be 
reasonable to conclude that such minor skin conditions would 
have more than a minimal impact on the veteran's ability to 
work, which is the essential question at issue in connection 
with the TDIU claim.  

On the veteran's VA Forms 21-8940 submitted in November 2001, 
he reported having education through one year of high school.  
He listed his occupational history as being a self employed 
television repairman from 1973 to 1989.  As noted in the 
previous section, the evidence indicates that the veteran 
sold his business in approximately 1991, with his employment 
since that time being limited to performing odd jobs on a 
part-time basis.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concedes that the veteran's service 
connected PTSD might preclude certain types of employment.  
However, there is no evidence that all forms of employment 
are precluded by the veteran's service-connected PTSD.  As 
was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence that all employment is 
precluded due solely to the veteran's service-connected 
disabilities.  As support for this determination, attention 
is directed to the GAF scores cited in the previous section, 
which do not represent a level of disability in which 
occupational impairment is so severe as to suggest that all 
employment is precluded by service-connected disabilities.  
It appears that the PTSD has resulted in no more than 
moderate industrial impairment, and the skin problems have 
resulted in a minimal impact.   

Given the above, the Board finds that the veteran is not 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities, nor 
is he incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disabilities, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  While the Board has 
considered the positive evidence represented by the 
contentions of the veteran asserting that service-connected 
disability precludes employment, the Board finds the 
probative value of this subjective evidence to be overcome by 
the more objective clinical evidence with regard to the 
impact upon employment of his PTSD summarized in the previous 
section.  As such, entitlement to a TDIU must be denied.  
Gilbert, 1 Vet. App. at 49.  

In reaching the above determination, the Board has considered 
the veteran's contention with regard to his denial of VA 
vocational rehabilitation, and recognizes that, as he was so 
informed in the August 2001 letter, this denial had no impact 
on a determination as to whether he was entitled to TDIU.  
However, the criteria used to determine feasibility for 
vocational rehabilitation under Chapter 31, 38 U.S.C., are 
separate from those used to determine eligibility for a TDIU.  
See 38 C.F.R. §§ 21.35, 21.40.  For example, unlike 
determining TDIU eligibility, in ascertaining the feasibility 
of a vocational goal under the Chapter 31 program, service 
connected and non-service connected disability is considered.  
38 C.F.R. § 21.35(h).  As such, the mere fact that Chapter 31 
benefits were denied in this case does not mean that the 
criteria for TDIU are met.  Thus, as the Board has concluded 
for the reasons set forth above that service-connected 
disability by itself does not preclude the veteran from 
substantially gainful employment, the denial of Chapter 31 
benefits does not preclude the denial of his claim for TDIU.  

 
ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  

Entitlement to TDIU is denied. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


